Title: From Thomas Jefferson to the Commissioners of the Provision Law, 7 September 1780
From: Jefferson, Thomas
To: Commissioners of the Provision Law



Sir
In Council Sepr. 7th 1780

As it appears by the returns made to us that the spirits already procured under the provision Law are sufficient to answer the public purposes for a considerable time, and that the quantities of rum imported, and of brandy and corn spirits likely to be made is such as shoud justly reduce the price of these articles far below what has been allowed by the act of assembly; you are therefore desired to make an immediate return of the quantities you have and to discontinue from the time of receiving this, the taking any more than is already actually seized. [As soon as the season is such as that wheat of the late crop will keep either in bulk or manufacture, you will be pleased to procure as much as will makepounds of flour, and have the same manufactured, barrelled and stored at the places pointed out in your first instructions. The seconds shoud be made into biscuits if you can have it done; otherwise have it barrelled and stored as before directed with respect to the flour. The cleanings and bran may serve as forage for the horses you use in transportation or may be bartered for any other article you are directed to procure or given in payment for manufacturing or other service.] Corn of the present years growth is not to be taken till further orders, and your powers as to salt have been discontinued by the act of Assembly, since the first of last month. In all other respects you will continue to pursue the instructions heretofore given, making your returns regularly once a month. You are also desired to transmit to me a list of the certificates you have given, specifying the persons name, the sum due him, and the date of the certificate, that it may be lodged with the auditors as a check on counterfeit certificates, and hereafter let such a list accompany every return. I am Gentlemen, Your most ob: humble servt,

Tho: Jefferson

